Cuyahoga App. No. 89311, 2008-0hio-1403. Discretionary appeal accepted, and briefing shall proceed in accordance with the Rules of Practice of the Supreme Court of Ohio.
This cause shall be consolidated for oral argument with 2008-0905, Alexander v. Wells Fargo Financial Ohio 1, Inc., Cuyahoga App. No. 89277, 2008-0hio-1402. Appellants in these causes collectively will share 20 minutes for oral argument, as will appellees.
Moyer, C.J., would accept the appeal on Proposition of Law Nos. I and II only.
*1444O’Donnell, J., would accept the appeal on Proposition of Law No. I only.
Pfeifer, J., dissents.